Citation Nr: 1518530	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for folliculitis, to include as secondary to service-connected eczema.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from July 1999 to August 2002.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).   

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.  

In July 2014, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed folliculitis is not related to his military service and is not due to or aggravated by his service-connected eczema.






CONCLUSION OF LAW

Entitlement to service connection for folliculitis, to include as secondary to service-connected eczema is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for folliculitis, to include as secondary to service-connected eczema.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in July 2014, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with a VA examination for his folliculitis and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided with VA examination for his folliculitis in December 2014, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via a January 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  




Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in May 2010, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's folliculitis, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the etiology of the folliculitis.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination in December 2014 for his folliculitis with an addendum obtained later that month.  The VA examination report with addendum reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for folliculitis

The Veteran contends that he has folliculitis that is related to his military service, to include as due to exposure to heat, or alternatively secondary to his service-connected eczema.  See, e.g., the February 2014 Board hearing transcript, pgs. 9-11.  

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of folliculitis.  See, e.g., a VA treatment record dated November 2009.  Accordingly, element (1), current disability, is satisfied.
With respect to Hickson element (2), in-service disease or injury, the Veteran contends that his folliculitis is due to prolonged exposure to heat during training in service.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for folliculitis.  However, the Veteran is competent to attest to experiencing prolonged exposure to heat during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of being exposed to heat for a prolonged period.  The Board has no reason to doubt that the Veteran experienced such exposure during service, and finds him credible with regard to his reported in-service injury.  Hickson element (2) is therefore arguably satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current folliculitis is related to his military service.

Specifically, the Veteran was afforded a VA examination in December 2014.  The VA examiner noted the Veteran's credible report of prolonged exposure to heat during training in service as well as his postservice employment as a police officer.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with folliculitis and concluded that it is less likely than not that the Veteran's folliculitis is related to military service, to include prolonged exposure to heat.  The examiner's rationale for his conclusion was based on his finding that the initial diagnosis of folliculitis was in 2008, at which time the Veteran received treatment for lumps around the area of his skin where he wore his police officer belt.  The examiner noted that the location of the folliculitis was in the thigh and gluteal area, which is a covered location.  He further reported in an addendum dated December 2014 that while sun exposure is a minor cause of non-infectious folliculitis, the most common cause of folliculitis is a bacterial infection of the skin.  Moreover, the examiner indicated that the onset of the folliculitis noted in medical records occurred long after the Veteran was exposed to the heat during training in service.  

The December 2014 VA examination report with addendum was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of folliculitis for more than 5 years after service.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his folliculitis and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current folliculitis.  Such opinion requires specific medical training in the field of dermatology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of dermatology to render medical opinions, the Board must find that his contention with regard to a nexus between his folliculitis and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

With regard to the Veteran's folliculitis, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's folliculitis not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on a direct basis.  
 
Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the current medical evidence of record documents diagnoses of folliculitis.  See, e.g., a VA treatment record dated November 2009.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for eczema.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current folliculitis is due to or aggravated by his eczema.

Specifically, the Veteran was afforded a VA examination in December 2014.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with folliculitis and concluded that it is less likely than not related to or aggravated by his eczema.  The examiner's rationale for his conclusion was based on his finding that eczematous dermatitis does not cause or aggravate folliculitis.  He further reported that the Veteran's folliculitis primarily involved the thigh and lower extremities, and not around locations of the body where his eczema usually gets exacerbated, in particular his upper extremities and torso.  

The December 2014 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.   The competent and probative evidence does not contradict the findings of the examination report.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his folliculitis and his service-connected eczema.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected eczema.  That is, the Veteran is not competent to opine on matters such as the etiology of his current folliculitis.  Such opinion requires specific medical training in the field of dermatology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of dermatology to render medical opinions, the Board must find that his contention with regard to a nexus between his folliculitis and service-connected eczema to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his folliculitis and his service-connected eczema.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claim fails on a secondary basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for folliculitis, to include as due to the service-connected eczema.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for folliculitis, to include as secondary to service-connected eczema is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


